Case: 15-60587      Document: 00513796930         Page: 1    Date Filed: 12/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-60587                              FILED
                                  Summary Calendar
                                                                      December 14, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
SUKHDEV SINGH,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 693 670


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Sukhdev Singh has petitioned for review of the decision of the Board of
Immigration Appeals (BIA) denying his motion to reopen removal proceedings
after Singh was ordered removed following his failure to appear for a hearing
before the Immigration Judge (IJ). In denying the motion to reopen, the IJ
found that Singh’s mistaken belief about the date of the hearing, without other
more compelling circumstances, was insufficient to warrant reopening of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60587     Document: 00513796930     Page: 2   Date Filed: 12/14/2016


                                  No. 15-60587

case. The IJ also found that reopening was not warranted because of Singh’s
negligence in failing to confirm the hearing date. The BIA affirmed the IJ’s
decision for reasons cited by the IJ.
      We review the order of the BIA unless the IJ’s decision “has some impact
on the BIA’s decision.” Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
Where, as here, the BIA adopts the IJ’s findings and conclusions, we review
the IJ’s decision as well. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
The BIA’s decision is reviewed under a highly deferential abuse of discretion
standard and will be upheld unless it is “capricious, racially invidious, utterly
without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach.”
Rodriguez-Manzano v. Holder, 666 F.3d 948, 952 (5th Cir. 2012) (internal
quotation marks and citation omitted).
      An in absentia removal order may be rescinded upon a “motion to reopen
filed within 180 days after the date of the order of removal if the alien
demonstrates that the failure to appear was because of “exceptional
circumstances.” 8 U.S.C. § 1229a(b)(5)(C)(i); see also § 1229a(e)(1) (defining
“exceptional circumstances”). “The plain language of the statute indicates that
this is a difficult burden to meet.” De Morales v. INS, 116 F.3d 145, 148 (5th
Cir. 1997).
      Singh’s mistaken belief about the date of the hearing was not a
circumstance of an extraordinary nature comparable to the circumstances
listed in § 1229a(e)(1) and were not beyond his control. See id. Singh has not
shown that the BIA abused its discretion. See Rodriguez-Manzano, 666 F.3d
at 952. The petition is DENIED.




                                        2